                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            PINE BLUFF DIVISION

JOSHUA STRICKLIN,                                                             PLAINTIFF
ADC #138119

v.                          CASE NO. 5:18-CV-00093 BSM

GRIFFIN, Lieutenant, et al.,
Cummins Unit, ADC                                                         DEFENDANTS

                                         ORDER

       The proposed findings and recommendations submitted by United States Magistrate

Judge J. Thomas Ray [Doc. No. 13] and Joshua Stricklin’s objections [Doc. No. 15] have

been reviewed.     After de novo review of the record, the proposed findings and

recommendations are adopted in their entirety. Accordingly, Stricklin’s complaint and two

amended complaints [Doc. Nos. 3, 6, 8] are dismissed without prejudice, and Stricklin’s

motion for summary judgment [Doc. No. 11] is denied as moot. The dismissal of this case

shall be counted as a strike, pursuant to 28 U.S.C. section 1915(g). It is hereby certified,

pursuant to 28 U.S.C. section 1915(a)(3), that an in forma pauperis appeal from this order

would not be taken in good faith.

       IT IS SO ORDERED this 29th day of October 2018.



                                                  _________________________________
                                                   UNITED STATES DISTRICT JUDGE
